DETAILED ACTION
Claims 1, 3-11, 15 and 20 are amended. Claims 2 and 19 are cancelled. Claims 1, 3-18 and 20 are pending. 
Claim Objections
Claims 1, 4-11, 15 and 18 are objected to because of the following informalities:
As per claim 1, the limitation “the first pattern and each of the second patterns overlap the resin layer in a plan view” should be “the first pattern and the second pattern of the first terminal and the second terminal overlap the resin layer in a plan view”.
As per claim 4, the limitation “the first pattern comprises a first opening and a second opening spaced from each of the main portions than the first opening, and the first opening is smaller than the second opening” should be “the first pattern comprises a first opening and a second opening spaced away from the main portion of the first terminal and the second terminal, and wherein the first opening is smaller than the second opening”.
	As per claim 5, the limitation “each of the second patterns comprises a third opening and a fourth opening spaced from each of the main portions than the third opening, and the third opening is smaller than the fourth opening” should be “the second pattern of the first terminal and the second terminal comprises a third opening and a fourth opening spaced away from the main portion of the first terminal and the second terminal, and wherein the third opening is smaller than the fourth opening”.
the second pattern of the first terminal and the second terminal are arranged in a staggered fashion in the plan view”.
	As per claim 7, the limitation “the first pattern and each of the second patterns are arranged along the first direction” should be “the first pattern and the second pattern of the first terminal and the second terminal are arranged along the first direction”.
	As per claim 8, the limitation “the first pattern is not connect to each of the second patterns” should be “the first pattern is not connect to the second pattern of the first terminal and the second terminal”.
	As per claim 9, the limitation “each of the second patterns comprises a third opening, and the first opening is smaller than the third opening” should be “the second pattern of the first terminal and the second terminal comprises a third opening, and wherein the first opening is smaller than the third opening”.
	As per claim 10, the limitation “each of the second patterns comprises third openings arranged in a staggered fashion” should be “the second pattern of the first terminal and the second terminal comprises third openings arranged in a staggered fashion”.
As per claim 11, the limitation “each of the second patterns is formed in a mesh” should be “the second pattern of the first terminal and the second terminal is formed in a mesh”.

“the second pattern is arranged next to the first pattern along the first direction and overlaps the resin layer in the plan view”.
As per claim 18, the limitation “the third portions has slit at a position between an adjacent pair of the fifth openings” should be “the third portions has a slit at a position between an adjacent pair of the fifth openings”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa (US 20160291723).
As per claim 1, Kurasawa discloses an electric circuit board (Abstract) comprising:
a base material (Fig. 4, #20; [0059]);
a first terminal and a second terminal formed on the base material ([0061]; where Fig. 4 discloses a first terminal #T1 and a second terminal #T1 formed on the base material #20);

a second wiring (#LN3) formed on the base material (#20) and connected to the second terminal (#T1; [0061]);
a resin layer (#OC) covering the first wiring (#LN3) and the second wiring (#LN3; [0048]; [0064]); and
a first pattern (i.e., rightmost of the two lines #31 on Fig. 10) formed on the base material (#20; [0085]-[0088]), wherein
the first terminal (Fig. 10, #T1) and the second terminal (#T1) each comprise a main portion (#P2) and a second pattern (i.e., leftmost of the two lines #31; [0061]; [0085]-[0088]),
the second pattern (i.e., leftmost of the two lines #31) of the first terminal (#T1) is located between the first wiring (#LN3) and the main portion (#P2) of the first terminal (#T1) and is formed to be integrated with the main portion (#P2) of the first terminal (#T1; [0084]-[0088]),
the second pattern (i.e., leftmost of the two lines #31) of the second terminal (#T1) is located between the second wiring (#LN3) and the main portion (#P2) of the second terminal (#T1) and is formed to be integrated with the main portion (#P2) of the second terminal (#T1; [0061]; [0084]-[0088]),
the first terminal (#T1) and the second terminal (#T1) are arranged along a first direction (i.e., X direction; [0061]),

(Fig. 10 discloses) the main portion (#P2) of the first terminal (#T1) do not overlap the resin layer (#OC) in the plan view.
However, Kurasawa does not explicitly teach the first pattern is located between the second pattern of the first terminal and the second pattern of the second terminal,
the main portion of the second terminal do not overlap the resin layer in the plan view.
Kurasawa, however, discloses on paragraph 0061, “In the frame area FA, a plurality of first terminals T1 and a plurality of leads LN3 user for one-to-one electrical connection between the detection electrodes Rx and the first terminals T1 are formed. In the example of FIG.4, the first terminals T1 are arranged along the first direction X at certain intervals. Each first terminal T1 is electrically connected to the flexible printed circuit FPC2. Note that first terminal T1 may be referred to as pad”.
Kurasawa further discloses on Fig. 10 and paragraph 0084, “FIG. 10 shows a shape of the first terminal T1 of the second example. The first terminal T1 includes the first part P1, the second part P2, and the third part P3 as in the first example”.
Kurasawa further discloses on paragraph 0085, “In this example, the third part P3 has two lines 31. In the example of FIG. 10, the two lines 31 have the same width in the first direction X which is less than the width of the lead LN3. The two lines 31 extend in the second direction Y and connect the first part P1 and the second part P2. The third part P3 having such lines 31 is another example of the above-described pattern structure”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a plurality of first terminals T1 as disclosed by Kurasawa on Fig. 4, comprising the first terminal #T1 and the second terminal #T1 each including the third part P3 having the two lines 31 as disclosed on the example of Fig. 10, the prior art of Kurasawa teaches the first pattern (i.e., rightmost of the two lines #31 disclosed on Fig. 10) is located between the second pattern (i.e., leftmost of the two lines #31) of the first terminal (#T1) and the second pattern (i.e., leftmost of the two lines #31) of the second terminal (#T1),
the main portion (#P2) of the second terminal (#T1) do not overlap the resin layer (#OC) in the plan view.
As per claim 3, Kurasawa discloses the electric circuit board of Claim 1, wherein the first terminal (#T1) further comprises a third pattern (#31; [0088]), and
the main portion (#P2) of the first terminal (#T1) is located between the second pattern (i.e., leftmost of the two lines #31) of the first terminal (#T1) and the third pattern (#31), and is formed to be integrated with the second pattern (i.e., leftmost of the two lines #31) of the first terminal (#T1) and the third pattern (#31; [0084]-[0088]).
As per claim 4, Kurasawa discloses the electric circuit board of Claim 1, wherein the first pattern (Fig. 12, #33, 34) comprises a first opening (i.e., first opening defined by #33 and #34) and a second opening (i.e., second opening defined by #33 and #34) spaced from each of the main portions (#P2) than the first opening ([0101]), and

As per claim 5, Kurasawa discloses the electric circuit board of Claim 3, wherein each of the second patterns (Fig. 12, #33, 34) comprises a third opening (i.e., third opening defined by #33 and #34) and a fourth opening (i.e., fourth opening defined by #33 and #34) spaced from each of the main portions (#P2) than the third opening ([0101]), and
(Fig. 12 discloses) the third opening (i.e., third opening defined by #33 and #34) is smaller than the fourth opening ([0101]).
As per claim 6, Kurasawa discloses the electric circuit board of Claim 1, wherein (Fig. 12 discloses) the first pattern (#33, 34) and each of the second patterns (#33, 34) are arranged in a staggered fashion in the plan view.
As per claim 7, Kurasawa discloses the electric circuit board of Claim 1, wherein the first pattern (Fig. 10, #31) and each of the second patterns (#31) are arranged along the first direction (i.e., X direction; [0085]).
As per claim 8, Kurasawa discloses the electric circuit board of Claim 1, wherein the first pattern (Fig. 14, #37) is not connected to each of the second patterns (#38; [0108]).
As per claim 9, Kurasawa discloses the electric circuit board of Claim 1, wherein the first pattern (Fig. 12, #33, 34) comprises a first opening (i.e., first opening defined by #33 and #34), each of the second patterns (#33, 34) comprises a third opening (i.e., third opening defined by #33 and #34), and the first opening (i.e., first opening defined by #33 and #34) is smaller than the third opening ([0101]).

(Fig. 12 discloses) each of the second patterns (#33, 34) comprises third openings (i.e., third openings defined by #33 and 34) arranged in a staggered fashion.
As per claim 11, Kurasawa discloses the electric circuit board of Claim 1, wherein the first pattern (Fig. 13, #35, 36) is formed from first portions arranged along a second direction (i.e., Y direction) crossing the first direction (i.e., X direction; [0103]), and
(Fig. 13 discloses) each of the second patterns (#35, 36) is formed in a mesh.
As per claim 12, Kurasawa discloses the electric circuit board of Claim 1, wherein the first pattern (Fig. 12, #33, 34) comprises first portions each extending along the first direction (i.e., X direction; [0096]).
As per claim 13, Kurasawa discloses the electric circuit board of Claim 11, wherein the first pattern (Fig. 13, #35, 36) comprises second portions extending along a second direction (i.e., Y direction) crossing the first direction (i.e., X direction; [0103]).
However, Kurasawa does not teach a first gap between an adjacent pair of the first portions and a second gap of an adjacent pair of the second portions each are 50 µm or less. Official Notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first gap between an adjacent pair of the first portions and a second gap of an adjacent pair of the second portions each are 50 µm or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

the second wiring is a second detection electrode (#LN1; [0059]-[0062]).
As per claim 15, Kurasawa discloses an electric circuit board (Abstract) comprising:
a base material (Fig. 4, #20; [0059]);
a first terminal and a second terminal formed on the base material ([0061]; where Fig. 4 discloses a first terminal #T1 and a second terminal #T1 formed on the base material #20);
a first wiring (#LN3) formed on the base material (#20) and connected to the first terminal (#T1; [0061]);
a second wiring (#LN3) formed on the base material (#20) and connected to the second terminal (#T1; [0061]);
a resin layer (#OC) covering the first wiring (#LN3) and the second wiring (#LN3; [0048]; [0064]); and
a first pattern (Fig. 10, #31) formed on the base material (#20; [0085]-[0088]), wherein
the first terminal (Fig. 13, #T1) comprises a main portion (#P2) and a second pattern (#35, 36; [0103]),
the second pattern (#35, 36) is located between the first wiring (#LN3) and the main portion (#P2), and is formed to be integrated with the main portion (#P2), and comprises a plurality of fifth openings (i.e., fifth openings defined by #35 and 36; [0106]),

the second area (i.e., second area where openings #40 are located) has a plurality of sixth openings (#40) smaller than the fifth openings (i.e., fifth openings defined by #35 and 36),
the fifth openings (i.e., fifth openings defined by #35 and 36) are formed of first portions extending along a first direction (i.e., X direction) and second portions extending along a second direction (i.e., Y direction) crossing the first direction ([0103]; [0106]),
(Fig. 12 discloses) the first portions have a slit at a position between an adjacent pair of the fifth openings (i.e., fifth openings defined by #33 and 34; [0101]),
the first terminal (#T1) and the second terminal (#T1) are arranged along the first direction (i.e., X direction; [0061]),
the second area (i.e., second area where openings #40 are located) of the main portion (#P2) overlaps the resin layer (#OC; [0082]), and (Fig. 10 discloses) the first area (i.e., first area below openings #40) of the main portion (#P2) does not overlap the resin layer (#OC) in the plan view.
However, Kurasawa does not explicitly teach the first pattern is located between the first terminal and the second terminal and overlaps the resin layer in a plan view,
the second pattern is arranged next to the first pattern along the first direction and overlaps the resin layer in a plan view.
a plurality of first terminals T1 and a plurality of leads LN3 user for one-to-one electrical connection between the detection electrodes Rx and the first terminals T1 are formed. In the example of FIG.4, the first terminals T1 are arranged along the first direction X at certain intervals. Each first terminal T1 is electrically connected to the flexible printed circuit FPC2. Note that first terminal T1 may be referred to as pad”.
Kurasawa further discloses on Fig. 10 and paragraph 0084, “FIG. 10 shows a shape of the first terminal T1 of the second example. The first terminal T1 includes the first part P1, the second part P2, and the third part P3 as in the first example”.
Kurasawa further discloses on paragraph 0085, “In this example, the third part P3 has two lines 31. In the example of FIG. 10, the two lines 31 have the same width in the first direction X which is less than the width of the lead LN3. The two lines 31 extend in the second direction Y and connect the first part P1 and the second part P2. The third part P3 having such lines 31 is another example of the above-described pattern structure”.
Kurasawa further discloses on paragraph 0102, “FIG. 13 shows a shape of the first terminal T1 of the fifth example. The first terminal T1 includes a first part P1, second part P2, and third part P3 as in the first example”. 
Kurasawa further discloses on paragraph 0103, “In this example, the third part P3 has a plurality of first lines 35 and a plurality of second lines 36 crossing the first lines 35. The first lines 35 and the second lines 36 extend in a direction crossing both the first direction X and the second direction Y. The first lines 35 and the second lines 36 are connected to the first part P1, the second part P2, or both of them. The third part P3 having such first lines 35 and second lines 36 is another example of the above-described patterned structure”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a plurality of first terminals T1 arranged in the first direction as disclosed by Kurasawa on Fig. 4, which includes the first terminal #T1 and the second terminal #T1 having included the third part P3 having the first pattern and the second pattern as disclosed on the examples of Figs. 10 and 13, the prior art of Kurasawa teaches the first pattern (#31 or #35, 36) is located between the first terminal (#T1) and the second terminal (#T1) and overlaps the resin layer (#OC) in a plan view (Figs. 10 and 13),
the second pattern (#35, 36) is arranged next to the first pattern (#31 or #35, 36) along the first direction (i.e., X direction) and overlaps the resin layer (#OC) in a plan view (Figs. 10 and 13).
As per claim 16, Kurasawa discloses the electric circuit board of Claim 15, wherein the first area (Fig. 9, i.e., inner area of #P2) has a plurality of the sixth openings (#40; [0082]).
As per claim 17, Kurasawa discloses the electric circuit board of Claim 15, wherein the second area (i.e., outer left and right area of #P2) surrounds the first area (i.e., inner area of #P2).
As per claim 18, Kurasawa discloses the electric circuit board of Claim 15, wherein the first terminal (Fig. 12, #T1) further comprises a third pattern (i.e., top pattern defined by #33 and 34),

the third pattern (i.e., top pattern defined by #33 and 34) is formed to be integrated with the main portion (#P2), and comprising a plurality of fifth openings ([0101]),
the fifth openings (i.e., fifth openings defined by #33 and 34) are formed of third portions extending along the first direction (i.e., X direction) and fourth portions extending along the second direction (i.e., Y direction; [0096]-[0099]; [0101]),
(Fig. 12 discloses) the third portions has slit at a position between an adjacent pair of the fifth openings (i.e., fifth openings defined by #33 and 34; [0101]).
As per claim 20, Kurasawa discloses the electric circuit board of Claim 15, wherein the first pattern is formed by a plurality of fifth portions (Fig. 13, #35) extending along the first direction (i.e., X direction) and arranged along the second direction (i.e., Y direction; [0103]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622